COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00187-CR


MICHAEL RAY WARD                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant=s Motion To Withdraw Notice Of Appeal

And Dismiss Appeal.”     The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                    PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 19, 2012




                             2